UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7206



MICHAEL O. DEVAUGHN,

                                             Plaintiff - Appellant,

          versus


DAN L. DOVE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-00-3546-4-17BF)


Submitted:     February 21, 2002            Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael O. DeVaughn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael O. DeVaughn seeks to appeal the district court’s order

construing his petition filed under 28 U.S.C. § 2241 (1994), as a

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001), and dis-

missing his action without prejudice.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.   DeVaughn v. Dove,

No. CA-00-3546-4-17BF (D.S.C. June 27, 2001).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2